ME. JUSTICE HOLLOWAY
delivered the opinion of the court.
Plaintiff instituted this action to recover damages for personal injuries. The trial court granted a motion for nonsuit, and a judgment was entered dismissing the complaint. From that judgment and from an order denying a new trial, plaintiff appealed.
The complaint alleges that on November 9, 1915, plaintiff was employed by the defendant in its yards at Butte, loading and unloading material from cars; that defendant, through it's foreman, John J. Kelly, had negligently permitted a car of railroad ties to be loosely and negligently loaded; that the foreman negligently ordered plaintiff to work close to the ear, and while he was engaged in the work in obedience to the order, one of the ties, so loosely loaded through the negligence of defendant, fell from the car, striking plaintiff, and causing the injuries of which he' complains.
The answer admits defendant’s corporate existence, and that plaintiff was employed by it on November 9, 1915, and denies every other allegation of the complaint.
[1] Upon the trial plaintiff testified in his own behalf that on November 9, 1915, he was employed by the defendant as a section-man, and engaged in unloading coal at the depot; that the foreman, Kelly, ordered him to go about a block and *107a half and assist in unloading a car of ties that had come in; that when he reached the car of ties the foreman ordered him to remove a tie from under the car, and while he was engaged in that work a tie from the top of the car fell upon him, causing injuries which are described somewhat at length. He testified further that the ties were on a flat car which “did not have any sides permanently built up on the car above the bottom”; that the posts on the sides of the car had been removed and the wires cut; that the purpose of the posts “was to keep the ties together from falling down”; that at the time he was injured some men were “getting up on the car, and some had gone up, and they were waiting for me to pull this tie from under, and then begin unloading”; that Kelly told him to hurry, and then walked away, and was six or seven feet away from the car when he gave the order.
On cross-examination plaintiff testified: “Before we went up there they had some men to cut off the wires and cut the posts, and then we went over to unload the ties. The posts were cut and the wires cut when I first came up there. At that time there were a couple of men on the other corner of the car of ties, on top. There was just that one tie on the ground when I first got up there. It was on the ground; one end of it was under the car, in front of a wheel. " * * It -was ■just about when I had lifted, partly the tie from 1¿ie ground, when I was in a position of pulling the tie away that the other tie struck me. The tie slipped from the car and struck me with one end. * * The car was standing still all the time from the time I first went up there until this tie fell off. The men on the car were on the other corner of the car. They were on the same side where I was, on the other corner, the other end of the car. * * * When Mr. Kelly brought me up there from the coal-cars he simply told me to pick that tie up, and he then walked right on. * * * I don’t know how far he had gotten away when I started to pull the tie. ’ ’
*108George Eaisis, a witness on behalf of plaintiff, testified that he was working with plaintiff at the time of the accident; that the foreman told plaintiff “to pull the ties off the car. When he pulled tie off car another tie came off from the top and hit John Hassan on the side. The tie which John Hassan was pulling was under the car; it was near the car; it was right by the rail. * * * The ties were piled about twelve or thirteen feet on the car. The car had stakes out. We had about 100 ties out of car when we took the stakes out. The assistant foreman took the stakes out. * * * At the time the tie fell on the plaintiff John Hassan, I was working in the end of the car about fifteen feet from the place where the tie fell.” On cross-examination he testified: “I was standing on the ground at the time the tie fell. There were two or three men on top of the car at the time the tie fell off. They were unloading ties. # * * These were square ties, railroad ties; they were about seven or eight feet long. * # * I heard only the assistant foreman tell John Hassan to pull the tie off the car. # # # It was two or three minutes before John Hassan started to pull the tie out from under the car that Kelly had gone away. There were two or three men on the car unloading ties right along.”
The foregoing fairly summarizes the evidence introduced by plaintiff, a¿ud upon which the motion for nonsuit was based.
[2] The burden was imposed upon the plaintiff to prove negligence, and in this he failed. It is therefore immaterial whether Chapter 29, Laws of 1911, applies to one in the capacity in which plaintiff was engaged at the time he was injured. That the evidence is insufficient to make a case for the jury is so obvious that a discussion of it or of the rules of law applicable would be a work of supererogation. With this in mind, the case cannot be distinguished from McGowan v. Nelson, 36 Mont. 67, 92 Pac. 40, and upon the authority of that case the judgment and order are affirmed.

Affirmed.

*109Mr. Chief Justice Brantly and Associate Justices Reynolds and Galen concur.